DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-24 allowed.
The following is an examiner’s statement of reasons for allowance:

Relevant art:
	D1: NPL SITU
	D2: Korb (US 20140240671)
	D3: Ehrmann (US 20190099071)

With regard to claim 1, D1 teaches a method of determining a predisposition to contact lens discomfort in a patient, in at least 9 Vol 49, No 7, July 2008, pg. 2971-2976)  said method comprising: determining a detection threshold of the patient by delivering a cool mechanical stimulus to the cornea of the patient; optionally applying a series of cool mechanical stimuli to the cornea of the patient; if (i) the detection threshold is at or below a cut-off value predetermined to be associated with predisposition to contact lens discomfort, (ii) the patient does not adapt to the series of cool mechanical stimuli (pg. 2972, left col, third-sixth paragraph), or (iii) the detection 
	D1 fails to expressly disclose classifying the patient as being predisposed to contact lens discomfort.
	In a related endeavors, D2 and D3 fail to remedy the deficiencies of D1 with regard to being predisposed to contact lens discomfort.
	Therefore for those reasons stated above and those reasons stated in the applicant arguments filed 12/15/2020 and 10/12/2021 the above subject matter has been found to be in a state of allowance.
	With regard to claims 2-22 the claims depend from an allowable base claim and are therefore also allowable.

With regard to claim 23, D1 teaches An analysis system, in at least (Vol 49, No 7, July 2008, pg. 2972, left hand column third–sixth paragraph) comprising: an esthesiometer comprising a source of fluid, a fluid flow rate controller coupled to the source of fluid, a tip coupled to the flow rate controller adapted to deliver a cool mechanical stimulus to an ocular surface of a patient, and a user input device by which patient responses can be signaled; and a controller in communication with the flow rate controller to execute a test process including: i) producing a stimulus according to a detection threshold test protocol for detecting a threshold of a cool mechanical stimulus administered to an ocular surface of the patient, and storing patient responses received at the user input device during execution of the detection threshold test protocol, the 
D1 fails to expressly disclose generating data for classifying the patient as being predisposed to contact lens discomfort if the patient's detection threshold is below a predetermined cut-off associated with predisposition to contact lens discomfort and/or if the patient does not adapt to the series of cooling mechanical stimuli.
In a related endeavors, D2 and D3 fail to remedy the deficiencies of D1 with regard to generating data for classifying the patient as being predisposed to contact lens discomfort if the patient's detection threshold is below a predetermined cut-off associated with predisposition to contact lens discomfort and/or if the patient does not adapt to the series of cooling mechanical stimuli.
	Therefore for those reasons stated above and those reasons stated in the applicant arguments filed 12/15/2020 and 10/12/2021 the above subject matter has been found to be in a state of allowance.
	With regard to claims 24 the claims depend from an allowable base claim and are therefore also allowable.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT A GAGNON whose telephone number is (571)270-0642. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

/G.A.G/Examiner, Art Unit 2872                                                                                                                                                                                                        
/COLLIN X BEATTY/Primary Examiner, Art Unit 2872